
	
		III
		110th CONGRESS
		1st Session
		S. RES. 47
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2007
			Mr. Dodd submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			February 15, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		
			March 23, 2007
			Considered and agreed to
		
		RESOLUTION
		Honoring the life and achievements of
		  George C. Springer, Sr., the Northeast regional director and a former vice
		  president of the American Federation of Teachers.
	
	
		Whereas George C. Springer, Sr., formerly Northeast
			 regional director of the American Federation of Teachers (AFT), president of
			 AFT Connecticut, and AFT vice president, was an accomplished union leader, a
			 pillar of the civil rights community, a high school teacher and athletics
			 coach, and a dedicated family man and devoted friend;
		Whereas George Springer was known by those who worked with
			 him as a generous mentor, a conciliator, and a skilled problem-solver;
		Whereas George Springer, as president of AFT Connecticut,
			 helped strengthen and expand the statewide organization to include not only
			 teachers but also paraprofessionals and other school-related personnel, higher
			 education faculty, healthcare professionals, and public employees, and united
			 them around his vision of a shared destiny and a common commitment to quality
			 services and professional integrity;
		Whereas George Springer was an AFT vice president for 13
			 years and served for 4 years as the chair of the AFT's human rights and
			 community relations committee;
		Whereas George Springer cared deeply about the cause of
			 civil rights, was a leader in the National Commission for African American
			 Education, a board member of Amistad America, Inc., vice president of the John
			 E. Rogers African American Cultural Center, and president of the New Britain,
			 Connecticut chapter of the National Association for the Advancement of Colored
			 People;
		Whereas George Springer was born in the Panama Canal Zone
			 in 1932, attended Central Connecticut State University, formerly Teachers
			 College of Connecticut, and received a graduate degree from the University of
			 Hartford;
		Whereas George Springer was a union activist throughout
			 his 20-year teaching career in New Britain;
		Whereas George Springer succumbed on December 19, 2006, at
			 the age of 74, after a long battle with cancer; and
		Whereas George Springer is survived by his wife, Gerri
			 Brown-Springer, 4 children, 10 grandchildren, and 4 great-grandchildren: Now,
			 therefore, be it
		
	
		That the Senate honors George C.
			 Springer, Sr. as a dedicated and pioneering leader, and a man of generous
			 spirit who took on tough challenges with courage and compassion.
		
